NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOHN MEZZALINGUA ASSOCIATES, INC. (d0ing
business as PPC, Inc.),
Appellant,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee.
2010-1373
On appeal from the United States Internationa1 Trade
Commission in Investigation No. 337-TA-650.
ON MOTION
ORDER
Upon consideration of Gem E1ectronics, Inc. and Fu-
Ching Technical Industria1 Co., Ltd.’s unopposed motion
to withdraw as intervenors .
IT ls OR:oERED THAT:
The motion is granted The revised official caption is
reflected ab0ve.

JoHN MEzzAL1NouA Assoo1ATEs v. mo 2
FoR THE CoURT
 2 1  /s/ J an H0rba1y
Date J an Horba1y
C1erk
cc: John R. Horvack, Jr., Esq.
Danie1 E. Va1encia, Esq.
Richard L. Stroup, Esq.
319 u.s couRii)'F»'irpP
- sALsFoR
Tl'lE FEDERAL ClRCUlT
0CT 2 1 2018
JAN HORBALY
CLER~K